Citation Nr: 1634796	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  13-28 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and/or anxiety, as well as secondary substance abuse disorders.

2.  Entitlement to an evaluation in excess of 30 percent for prurigo nodularis/tinea versicolor.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1977 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which respectively, in pertinent part, denied an evaluation in excess of 30 percent for the Veteran's skin disability, and denied reopening service connection for a psychiatric disorder.  The Veteran timely appealed those issues.  The Agency of Original Jurisdiction (AOJ) eventually reopened the psychiatric disorder claim in a September 2015 Statement of the Case, although it denied that claim on the merits at that time.  

The issue of service connection for a psychiatric disorder is considered reopened and that reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for a psychiatric disorder, to include PTSD, depression and/or anxiety, as well as secondary substance abuse disorders, has been received since final August 2007 and August 2009 Board decisions, which denied service connection for those claims.

2.  The Veteran's total body or exposed body areas affected by his skin disability was not more than 40 percent; nor did the Veteran ever use any systemic or topical corticosteroid or other immunosuppressive drugs to treat his skin disability at any time during the appeal period.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a psychiatric disorder, to include PTSD, depression and/or anxiety, as well as secondary substance abuse disorders, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria establishing an evaluation in excess of 30 percent for prurigo nodularis/tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7806, 7820 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

With respect to the Veteran's psychiatric claim, that claim is being reopened and remanded for additional development, as discussed further below.  Consequently, any further discussion respecting the VCAA is not necessary at this time.  The Veteran was sent a letter in July 2011 that provided information as to what evidence was required to substantiate the claim for increased evaluation of the Veteran's skin disability.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran has been provided multiple VA examinations to assess the severity of his dermatological conditions and there is no indication that the corresponding examination reports are inadequate for evaluating the service-connected disability.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's increased evaluation claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

New and Material Evidence for Psychiatric Disorder

Regarding the claims to reopen, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2015).  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran previously claimed service connection for a psychiatric disorder; after appealing that issue, the Board denied service connection for a psychiatric disorder other than cocaine dependence in an August 2007 Board decision.  The Board would also later deny service connection for cocaine dependence as secondary to his service-connected disabilities in an August 2009 Board decision.  The Veteran did not timely appeal those decisions to the United States Court of Appeals for Veterans Claims (Court), nor did he timely request Reconsideration of those decisions.  The Veteran filed his present claim to reopen service connection for a psychiatric disorder in March 2014.

Given that the Veteran did not request any Reconsideration of the August 2007 or August 2009 Board decisions, nor did he timely appeal those Board decisions to the Court, the August 2007 and August 2009 Board decisions are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2015).  Therefore, new and material evidence is required to reopen the claim, regardless of how the AOJ characterized the issue.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board denied service connection for psychiatric disorders other than cocaine dependence in August 2007 because there were no diagnoses other than cocaine dependence in the claims file at that time; the Board denied service connection for cocaine dependence in August 2009 because there was no nexus shown between that disorder and the Veteran's service-connected disabilities.  

Since those final Board decisions, the Veteran's VA treatment records demonstrate diagnoses of PTSD and depression; likewise, the Veteran's Social Security Administration (SSA) records demonstrate complaints for an anxiety disorder, although only a sleep disorder was diagnosed.  

During the pendency of this appeal, the Veteran underwent a VA examination of his psychiatric condition.  In that August 2015 examination, the examiner diagnosed the Veteran with personality disorder with anti-social traits, and cocaine and alcohol use disorders.  The examiner noted at the end of the examination report that he did not see any "indication of PTSD.  There may be some underlying depression, but he is unwilling or unable to describe (or even acknowledge) it."

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a psychiatric disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Increased Evaluation for Skin Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran filed his claim for increased evaluation of his skin disability on June 28, 2011; the Board has taken the one year prior to that claim into account in analyzing this claim.  See 38 C.F.R. § 3.400(o) (2015).  

The Veteran's skin disability has been assigned a 30 percent evaluation throughout the appeal period.  That disability evaluation is assigned under 38 C.F.R. § 4.118, Diagnostic Code 7820-7806, infections of the skin rated as analogous to dermatitis.  Under Diagnostic Code 7820, the Rating Schedule indicates that the skin disability should be rated based on disfigurement of the head, face and neck, scarring, or dermatitis, depending on the predominant disability.  

Under Diagnostic Code 7806, a noncompensable evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015). 

Also potentially applicable is Diagnostic Code 7800, concerning disfigurement of the head, face or neck.  That code section provides a 10 percent evaluation where there is one characteristic of disfigurement.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

The 8 characteristics of disfigurement, for the purposes of evaluation under §4.118, are: scars 5 or more inches (13 or more cm.) in length; scars at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and, skin indurate and inflexible in an area exceeding six square inches (39 sq. cm.).  Id. at Note (1).

Other potentially applicable Diagnostic Codes include 7801 and 7802.  Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Finally, under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Turning to the evidence of record, the Veteran filed his claim for increased evaluation on June 28, 2011.  He underwent a VA examination of his skin disability in August 2011.  The examiner noted that the Veteran had tinea versicolor since the 1970's, which was diagnosed while he was aboard ship in the military.  On examination, the examiner noted that the Veteran's skin disability did not result in any scarring or disfigurement of his head, face, and neck; nor did he have any benign or malignant neoplasms of the skin or any systemic manifestations due to his skin disability.  The Veteran was treated with topical medications, including selenium shampoo and calamine lotion.  The Veteran did not have any topical or systemic corticosteroid, antihistamines, or other immunosuppressives use.  The Veteran also had not undergone PUVA, UVB, electron beam, or intense light therapy for his skin disability.  The Veteran also did not have any debilitating or non-debilitating episodes due to urticaria, erythema multiforme, primary cutaneous vasculitis, or toxic epidermal necrolysis.  The Veteran's total body area affected was 20 to 40 percent, while only 5 to 20 percent of his exposed body area was affected.  The examiner noted that there were "darker pigmented patches [without] scarring widely scattered over [his] forehead, trunk and legs."  The examiner concluded that the Veteran did not have any other symptoms related to his skin disability and that his skin disability did not impact his ability to work.  

In his January 2012 notice of disagreement, the Veteran stated that he should be rated higher than 30 percent because his skin disability involved more than 40 percent of his total body and exposed body areas.  

The Veteran's VA treatment records demonstrate that in April 2012, the Veteran was seen for a dermatology consult.  The Veteran reported having recurring widespread lesions to different parts of his body, which appeared to be folliculitis.  He was last seen for treatment for his skin disability in January 2008; he reported that his tinea versicolor is well-controlled with his shampoo treatment.  He reported that in the last two months, he had a breakout-his first in 4 years-with itchy bumps all over.  He treated his condition with calamine lotion and shampoo, which seemed to help the itch.  On examination, the Veteran had scattered brown hyperpigmented macules on his back, chest, buttocks and bilateral upper and lower extremities, and round, darker brown-to-black 5-6 mm, lichenified thin papules on the anterolateral lower legs below the knees and on his forearms.  Otherwise, his head, neck, chest, abdomen, back, buttocks, groin, bilateral upper and lower extremities, hands and feet were normal/unremarkable.  The examiner diagnosed the Veteran with prurigo nodularis.  The Veteran declined a biopsy, NBUVB or topical steroid therapies, as well as oral antihistamines at that time.  

The balance of the Veteran's records through May 2015 demonstrate similar findings as to those shown in the April 2012 dermatology consult; the Veteran is generally shown to have stable treatment and complaints for his skin disability throughout those records.  

The Veteran's SSA records do not demonstrate any complaints of or treatment for his skin disability.  

The Veteran underwent about VA examination of skin disability in July 2012.  The examiner noted that the Veteran has been diagnosed with tinea versicolor since the 1970s and prurigo nodularis since 2012.  The examiner noted a January 2012 dermatology consultation showed prurigo nodularis; the Veteran reported that this was a continuation of what he had during service.  The Veteran reported using calamine lotion and/or Selsun shampoo.  "A scars exam was requested but he does not have scars, he has active skin lesions on his face, torso and all four extremities.  See the pictures taken."  The examiner noted that the Veteran did not have any scarring or disfigurement of the head, face and neck due to his skin disability; nor did he had any benign or malignant neoplasms of the skin or any other systemic manifestations due to his skin disability.  

On examination, the Veteran was treated with topical medications, including constant or near-constant use of selsin shampoo and calamine lotion.  

The Veteran did not have any topical or systemic corticosteroid, antihistamine, or other immunosuppressives use.  The Veteran also had not undergone PUVA, UVB, electron beam, or intense light therapy for his skin disability.  The Veteran also did not have any debilitating or non-debilitating episodes due to urticaria, erythema multiforme, primary cutaneous vasculitis, or toxic epidermal necrolysis.  The Veteran's total body area affected was 20 to 40 percent, while only less than 5 percent of his exposed body area was affected.  The examiner noted that there were "raised, scaley and hyperpigmented lesions scattered on face, torso, and extremities."  The examiner indicated that his skin disability did not impact his ability to work.

The examiner noted that the Veteran's prurigo nodularis diagnosis was more likely than not the result of his service-connected tinea versicolor, noting that it was "a more definitive diagnosis" and that he did not "see this [as] a new or separate condition."  The examiner also noted that the Veteran "had widespread lesions but does not have large plaques worthy of [a] higher percentage.  He [] does have lesions extending into his face."  Pictures of the Veteran's head, face and neck were obtained and associated with the examination report and claims file at that time.  In a separate scars examination done at that time, the examiner noted that the Veteran did not have any scars or disfigurement of his head, face and neck due to his skin disability.  He finally concluded that 

The Veteran does not have scars or disfigurement from his tinea versicolor condition.  He has a traumatic scar on his right arm [which is separately service connected] and that I was not asked to address.  The Veteran has an active skin condition but not a permanent scars condition resulting from his [service-connected] dermatologic condition.  

Finally, the Veteran underwent a VA examination of his skin disability in March 2015.  The examiner noted the Veteran's two diagnoses of prurigo nodularis and pityriasis versicolor.  The examiner noted that the Veteran was last seen by VA for his skin disability in April 2012, at which time he refused NBUVB treatment and antihistamines.  The Veteran reported that his condition worsened every 5-6 months, that he uses over-the-counter moisturizers and no prescription medications; the skin disability will resolve on its own.  "His prurigo nodularis does not affect exposed areas including face, neck and hands."  

The examiner noted that the Veteran did not have any scarring or disfigurement of the head, face and neck due to his skin disability; nor did he had any benign or malignant neoplasms of the skin or any other systemic manifestations due to his skin disability.  The examiner further noted that the Veteran had not used oral or topical medications, or non-oral or non-topical treatments or procedures to treat his skin disability within the last 12 months.  The Veteran also did not have any debilitating or non-debilitating episodes due to urticaria, erythema multiforme, primary cutaneous vasculitis, or toxic epidermal necrolysis.  On physical examination, the Veteran did not have any visible skin conditions; the examiner, however, did note that the Veteran had "numerous hyperpigmented macules and patches on the trunk and upper arm, due to resolved prurigo nodularis.  No lesions on the scalp, face, neck and hands."  The examiner indicated that his skin disability did not impact his ability to work.  The examiner finally concluded that 

Prurigo nodularis is an itchy condition, where scratching of the skin induces papules. . . . On exam there were no active disease.  Because the Veteran's condition did not affect his face, neck, hands and did not result in scarring, no DBQ scar exam was completed.

Based on the foregoing evidence, the Board finds that an increased evaluation for the Veteran's skin disability is not warranted in this case.  First, throughout the appeal period, the Board notes that all of the examiners agree that the Veteran's skin disability does not result in any scarring or disfigurement of his head, face and neck.  Therefore, the Board finds that Diagnostic Code 7800 is inapplicable in this case.  

Likewise, all of the examiners agree that the Veteran's skin disability does not have any scarring associated with it.  Thus, the Board also finds that Diagnostic Codes 7801, 7802, and 7804 are inapplicable in this case; the sole scar shown on any examinations is the Veteran's separately-evaluated right arm scar which is not the subject of this appeal.  

Consequently, this leaves the Board with only Diagnostic Code 7806 to consider.  The Veteran is shown to have constant or near-constant treatment with calamine lotion and Selsin shampoo for his skin disability.  

The Board acknowledges the holding in Johnson v. McDonald, 27 Vet. App. 497 (2016) that topical corticosteroids are systemic therapy within the meaning of Diagnostic Code 7806.  The Board also acknowledges the holding in Warren v. McDonald, No. 13-3161 (U.S. Vet. App. May 10, 2016), that compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs.  

With respect to the holding in Johnson, the Board notes there is no evidence the Veteran is being treated with topical corticosteroids.  As noted, the examiners all noted that the Veteran is not being treated with any corticosteroids, topical or otherwise.  

With respect to the holding in Warren, the Board notes that corticosteroids mimic the effects of hormones the body produces naturally in the adrenal glands.  They are used to suppress inflammation and to suppress the immune system which can help control conditions in which the immune system mistakenly attacks its own tissues.  Immunosuppressive drugs are a class of drugs that suppress or reduce the strength of the body's immune system.

Calamine lotion is a mixture of either zinc oxide (ZnO) and ferric acid (Fe2O3), or a zinc carbonate compound.  It is used to relieve the itching, pain, and discomfort of minor skin irritations.  Selsin (or Selsun) shampoo is a shampoo which contains selenium sulfide (SeS2) or, more recently, pyrithione zinc (Zn2+S2O2N2) or salicylic acid (C7H6O3).  It is an antifungal medication used to treat dandruff, seborrhea and other fungal infections.  

The Board finds that because corticosteroids and immunosuppressive drugs suppress the immune system whereas calamine lotion and Selsun shampoo are used to treat minor skin or scalp irritations, they are not like or similar.  See Warren v. McDonald, No. 13-3161 (U.S. Vet. App. May 10, 2016).

Additionally, while the Board acknowledges the Veteran's statements that he felt that his skin condition affected greater than 40 percent of his body, the Board finds that the probative value of those statements is outweighed in this case by the other evidence of record, particularly the VA medical examiners' opinions and examination findings.  Specifically, the August 2011 and July 2012 examiners both found that the Veteran's total body and exposed body areas affected were less than 40 percent.  

The Board acknowledges that the March 2015 examiner, however, did not provide such exact measurements.  That examiner, however, indicated that the skin disability did not "affect exposed areas including face, neck and hands," and that there was "no visible skin conditions."  The Board construes those statements to mean that the Veteran's exposed body area was 0 percent affected.  The examiner further noted that there were macules and patches on the Veteran's truck and upper arm.  The Board finds it reasonable to construe this statement as indicating that there was less than 40 percent of the Veteran's total body area affected by his skin disability.  

Finally, these conclusions appears to be further supported by the findings of the August 2011 and July 2012 examiners, which also found macules and patches on the Veteran's truck/torso and extremities; those examiners found that those same areas affected as in the March 2015 examination were less than 40 percent total body and exposed body areas.  Thus, the Board finds that the evidence does not demonstrate affected total body or exposed body areas to be greater than 40 percent based on the evidence of record at this time.  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's skin disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the total body and exposed body areas affected by his skin condition, the types of treatment he uses, as well as whether there is any disfigurement of his head, face and neck as a result of his skin disability have been addressed.  The Veteran has not indicated that there are any further symptoms associated with his skin disability.  For these reasons, as the rating schedule is adequate to evaluate the skin disability, referral for extraschedular consideration is not in order.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his skin disability, nor does the Veteran allege that he is unable to work due to his skin condition.  All of the VA examiners and the other evidence of record indicate that the Veteran would not be impacted in his ability to work due to his skin disability.  Since there is not any evidence of record that the Veteran's skin disability causes him to be unable to secure and follow substantially gainful employment, the Board finds that the issue of entitlement to a TDIU is not for consideration at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In conclusion, the evidence of record does not demonstrate that the Veteran's total body or exposed body areas affected was more than 40 percent; nor did the Veteran ever use any systemic or topical corticosteroid or other immunosuppressive drugs to treat his skin disability at any time during the appeal period.  Accordingly, an evaluation in excess of 30 percent for the Veteran's prurigo nodularis/tinea versicolor must be denied at this time based on the evidence of record.  See 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7806.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence with respect to the claim of service connection for a psychiatric disorder, to include PTSD, depression and/or anxiety, as well as secondary substance abuse disorders, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

An evaluation in excess of 30 percent for the Veteran's prurigo nodularis/tinea versicolor is denied.  


REMAND

As noted above, the Veteran's VA records indicate diagnoses of PTSD and depression; his SSA records indicate complaints of an anxiety disorder, although only a sleep disorder was diagnosed.  The Veteran underwent a VA examination of his psychiatric disorder in August 2015.  The examiner noted that there was no indication of PTSD, although there may be some underlying depression that the Veteran would not acknowledge or discuss.  The examiner did not, however, give any opinion regarding the validity of the noted PTSD and depression diagnoses in the other treatment records in the claims file, nor-at the very least-whether the Veteran's depression was related to military service and his treatment for adjustment disorder therein.  Thus, the August 2015 examination is inadequate and a remand is necessary in order to afford him another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Additionally, the Veteran reported to the examiner that he witnessed several violent deaths, including seeing an aircraft explosion as well as another downed plane where people died.  It does not appear that the Veteran has currently given VA enough explicit information in order to corroborate those stressors, although the AOJ never followed up with the Veteran regarding attempting to verify those claimed stressors.  On remand, the AOJ should ask the Veteran to provide more specific information regarding names and dates, as best as he can, in order for VA to attempt to verify his claimed in-service stressors.  

Also on remand, any ongoing and VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran was never given any VCAA letter respecting his psychiatric disorder claim after receipt of his claim in March 2014; in an October 2014 letter, the AOJ indicated that it was processing the claim under the traditional process as his psychiatric claim was not eligible for processing under the Fully Developed Claims (FDC) Program.  That letter never included any VCAA notice to the Veteran respecting his psychiatric claim, although it did ask for the Veteran to submit relevant evidence regarding that claim.  In order to cure this notice deficiency, the Veteran should be provided with relevant VCAA notice respecting his psychiatric disorder claim on remand.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for a psychiatric disorder, to include PTSD, depression and/or anxiety, as well as secondary substance abuse disorders.  

2.  Obtain any relevant VA treatment records from the Milwaukee VA Medical Center, or any other VA medical facility that may have treated the Veteran, since May 2015 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  The AOJ should attempt to obtain more information regarding the Veteran's claimed in-service aircraft explosion, downed plane, and violent death stressors, including more specific names of the persons killed and the dates and locations of those accidents.  The Veteran is reminded that he should be as precise as possible, particularly with regards to dates of the incidents and the persons involved, in order to allow for the Joint Services Records Research Center (JSRRC) to corroborate his alleged stressors.  Attempts to corroborate any alleged stressors should be made with official sources, including the JSRRC, as appropriate.  

5.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders currently found, to include PTSD, depression and/or anxiety, as well as secondary substance abuse disorders.  

If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.

For each psychiatric disorder found, to include PTSD, depression and/or anxiety, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include his noted treatment for adjustment disorder during service, as well as any confirmed stressors.

The examiner should specifically discuss the Veteran's previous VA psychiatric examinations in October 2005 and August 2015, as well as the findings and conclusions of those examiners.  The examiner should also address the noted diagnoses of PTSD and depression in the Veteran's VA records, as well as the SSA records.  

All opinions must be accompanied by a clear rationale.  

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, depression and/or anxiety, as well as secondary substance abuse disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


